DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following recited limitations: “…the control circuit further configured to cause the lighting load to flash by: controlling the control signal provided to the lighting control device to control the lighting load to a controlled intensity; decreasing the controlled intensity from a high-end intensity to off across a first period of time; after the controlled intensity has been decreased from the high-end intensity to off, maintaining the controlled intensity at off for a second period of time; after the second period of time, abruptly increasing the controlled intensity from off to the high-end intensity; after the controlled intensity has been increased from off to the high-end intensity, maintaining the controlled intensity at the high-end intensity for a third period of time; and periodically repeating the steps of decreasing, maintaining, increasing, and maintaining” (claim 1); or “…the control circuit configured to cause the lighting load to flash according to a flashing profile; wherein the flashing profile is characterized by at least one abrupt transition between off and a high-end intensity, and at least one gradual transition between off and the high-end intensity, the abrupt and gradual transitions repeated on a periodic basis” (claim 11). The remaining claims 2-10 and 12-20 are allowed by virtue of their dependencies upon the independent claims. Hence, the examiner has allowed claims 1 through 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baker et al., Pub. No. 2017/0038787; Kuang et al. 2009/0021955.

                                                 Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844